J-S50027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEON ELLIS                                 :
                                               :
                       Appellant               :   No. 2820 EDA 2019

      Appeal from the Judgment of Sentence Entered September 20, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001952-2016


BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                               FILED MARCH 16, 2021

        Deon Ellis, Appellant, appeals from the judgment of sentence entered

on September 20, 2019, following his convictions for rape, unlawful conduct

with a minor, endangering the welfare of children, corruption of minors, and

aggravated indecent assault of a minor less than sixteen years of age.1 After

careful review, we affirm.

        The trial court set forth the following factual history:

              L.R., the complainant herein, who was eighteen years[]old
        when she appeared as a witness at [Appellant’s] trial, resided with
        her mother, grandmother, and her older sisters in West
        Philadelphia through her teen years. Appellant, L.R.’s mother’s
        boyfriend, also stayed there at various times. In September of
        2014, when L.R. was fourteen years[] old, L.R. had taken a shower
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 3121(a)(1), 6318(a)(1), 4304(a)(1), 6301(a)(1)(i), and
3125(a)(8), respectively.
J-S50027-20


     and as she exited the bathroom wrapped in a towel, she observed
     Appellant standing outside the door to her room. L.R. entered her
     room followed by Appellant, who closed the door to [L.R.’s]
     bedroom.     L.R. was home that day because she had been
     suspended from school.

            Once both Appellant and L.R. were inside the bedroom,
     Appellant pushed L.R. onto her bed. She was crying and yelling at
     the time and attempted to get some clothes. Appellant then forced
     L.R. to engage in sexual intercourse with him and he also stuck his
     fingers in her vagina. While this occurred, L.R. said she was not
     screaming because she was “stuck.” During the assault, Appellant
     told L.R. that he would kill her. She did not tell anyone about the
     incident because she was scared that Appellant would follow
     through on his threat.

           After the assault ended, Appellant left L.R.’s room and went
     to her mother’s room when L.R.’s grandmother started coming up
     the stairs from the house’s first floor. There was blood on the
     sheets and a towel and when asked by her grandmother where the
     blood had come from, L.R. falsely told grandmother that she was
     menstruating.

           While still in her home[,] L.R. often saw [A]ppellant
     physically assault her mother. At some point she was removed
     from her home by the Philadelphia Department of Human Services
     (hereinafter DHS) because of the conditions of the home and was
     placed in a foster home. Once so placed, L.R. told her foster
     mother, Vonna Jones, and Ms. Jones’ daughter about the rape.
     After doing so, authorities were contacted and L.R. provided
     statements to the police and others recounting the incident.

          Ms. Jones confirmed that L.R. told her daughter and then her
     about the incident.     She further related that she contacted
     authorities and relayed what L.R. had told her.

           Philadelphia Police Detective Linda Blowes, assigned at the
     time to the Special Victim’s Unit, interviewed L.R. who, when
     interviewed, could not recall Appellant’s name.          Through
     investigation, she uncovered information indicating that L.R.’s
     mother had obtained a Protection from Abuse order against
     Appellant and then showed his photograph to L.R., who identified
     him as the male who raped her. The detective also obtained L.R.’s


                                   -2-
J-S50027-20


       school records and noted that L.R. missed school several times in
       the fall of 2014, the year the incident occurred.

Trial Court Opinion, 3/2/20, at 1-3 (footnote omitted). Following a jury trial,

Appellant was found guilty of Rape-Forcible Compulsion; Unlawful Contact

with Minor-Sexual Offenses; Endangering Welfare of Children; Corruption of

Minors; and Aggravated Indecent Assault (Complainant Less than 16). On

September 20, 2019, the court sentenced Appellant to ten to twenty years of

incarceration on the rape conviction, ten to twenty years of incarceration on

the unlawful contact with a minor conviction, to be served consecutively, and

ten years of probation for indecent aggravated assault–complainant under

sixteen years old.2

       Appellant filed his timely notice of appeal on September 27, 2019. Both

the trial court and Appellant complied with Pa.R.A.P. 1925.

       Appellant presents the following questions for our review:

       A. Did the trial court err, when it granted the Commonwealth’s
          motion to admit other crimes, wrongs, or acts pursuant to
          Pa.R.E. 404(B) (also known as “prior bad acts” evidence) in the
          form of allegations that [Appellant] was physically abusive
          towards [] mother of Complainant L.R., as the probative value
          of this evidence was outweighed by its potential for unfair
          prejudice. (See Pa.R.E. 404(B)(2)).

       B. Did the trial court err, when it granted the Commonwealth’s
          motion in limine to exclude allegations of abuse by third parties,
          specifically with regard to allegations of physical abuse of
____________________________________________


2   The court did not impose any further sentence on the convictions for
corruption of minors or endangering welfare of children. Appellant’s charges
of indecent exposure, indecent assault, sexual assault, aggravated indecent
assault (without consent), and terroristic threats were nol prossed.

                                           -3-
J-S50027-20


        Complainant L.R., by her mother [], as this evidence was
        relevant under Pa.R.E. 401, due to the fact that L.R. was
        removed from her mother’s home by the department of human
        services because she was physically abused by her mother?

      C. Did the trial court err, when it denied the defense petition for
         dismissal of a case pursuant to Pa.R.Crim.P. 600(A) as, even
         taking excludable time into consideration, [Appellant] was not
         brought to trial within 365 days of the filing of the criminal
         complaint (December 17, 2015)?

Appellant’s Brief at 2 (full capitalization omitted).

      In his first issue on appeal, Appellant argues that the court erred when

it granted the Commonwealth’s Motion in Limine to Admit Other Acts/Crimes

Evidence. Appellant’s Brief at 19. In that motion, the Commonwealth sought

the admission of testimony from L.R. that Appellant was physically abusive

toward L.R.’s mother, as the evidence was relevant to show why L.R. waited

to report the sexual assault until after January of 2015, when L.R. was no

longer living in her mother’s home. Commonwealth’s Motion to Admit Other

Crimes, Wrongs, or Acts Pursuant to Rule 404(b), 10/12/17. For the first time

before this Court, Appellant argues that the probative value of the evidence

was outweighed by the potential for prejudice. In its opinion, the trial court

found that Appellant waived this issue because he objected to its admission

on the ground that there was no tie between the alleged abuse of L.R.’s

mother and the sexual assault, not on the ground that the prejudice

outweighed the probative value of the evidence. Trial Court Opinion, 3/2/20,

at 3-4 (citing Commonwealth v. Cousar, 928 A.2d 1025, 1040-1041 (Pa.

2007) (finding the appellant failed to preserve the argument that the

                                       -4-
J-S50027-20


evidence’s probative value was outweighed by prejudice for purposes of

appeal, where the only objection lodged before the trial court was to the

relevance of the evidence)). We agree with the trial court. Thus, Appellant

has waived this argument.

      Moreover, we note that even if Appellant had not waived this argument,

he would be due no relief. Our standard of review when ruling on a trial court’s

decision to grant or deny a motion in limine is as follows:

            [W]e apply an evidentiary abuse of discretion standard of
      review. The admission of evidence is committed to the sound
      discretion of the trial court, and a trial court’s ruling regarding the
      admission of evidence will not be disturbed on appeal unless that
      ruling reflects manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support to be clearly erroneous.

Commonwealth v. Danzey, 210 A.3d 333, 337 (Pa. Super. 2019).                    The

admissibility of prior bad acts is addressed by Pennsylvania Rule of Evidence

404(b), which states in relevant part:

      (b) Crimes, Wrongs or Other Acts.
      (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
      not admissible to prove a person’s character in order to show that
      on a particular occasion the person acted in accordance with the
      character.
      (2) Permitted Uses. This evidence may be admissible for another
      purpose, such as proving motive, opportunity, intent, preparation,
      plan, knowledge, identity, absence of mistake, or lack of accident.
      In a criminal case this evidence is admissible only if the probative
      value of the evidence outweighs its potential for unfair prejudice.
      (3) Notice in a Criminal Case. In a criminal case the prosecutor
      must provide reasonable notice in advance of trial, or during trial
      if the court excuses pretrial notice on good cause shown, of the
      general nature of any such evidence the prosecutor intends to
      introduce at trial.

                                      -5-
J-S50027-20


Pa.R.E. 404(b)(1)-(3). With regard to prior bad acts, our Supreme Court has

held as follows:

      Generally, evidence of prior bad acts or unrelated criminal activity
      is inadmissible to show that a defendant acted in conformity with
      those past acts or to show criminal propensity. Pa.R.E. 401(b)(1).
      However, evidence of prior bad acts may be admissible when
      offered to prove some other relevant fact, such as motive,
      opportunity, intent, preparation, plan, knowledge, identity, and
      absence of mistake or accident. Pa.R.E. 401(b)(2). In determining
      whether evidence of other prior bad acts is admissible, the trial
      court is obliged to balance the probative value of such evidence
      against its prejudicial impact.

Commonwealth v. Sherwood, 982 A.2d 483, 497 (Pa. 2009) (some

citations omitted).

      In support of his appeal, Appellant highlights L.R.’s testimony that she

witnessed Appellant punch her mother “a lot,” that she saw her mother with

black eyes, that her mother went to the hospital “a couple times,” and that

the police arrived at the house “a couple times” as a result of Appellant hitting

L.R.’s mother.     Appellant’s Brief at 25 (citing N.T., 7/9/19, 36-37, 40).

Appellant argues this testimony describes violent acts, whereas the crimes for

which Appellant was on trial were sexually related offenses. Id. He further

asserts that the victim of these alleged assaults was an adult woman, and L.R.

was a minor at the time of the alleged rape. Id. at 25-26. Finally, Appellant

argues, “[I]n hearing the testimony of [L.R.] that [Appellant] was physically

abusive towards her mother … it was impossible for the jury to be fair and

impartial.” Id.




                                      -6-
J-S50027-20



      The Commonwealth, relying on our Supreme Court’s decision in

Commonwealth v. Dillon, 925 A.2d 131 (Pa. 2007), argues that the

evidence of the physical abuse of a family member was properly admitted.

Specifically, the Commonwealth argues that L.R.’s testimony “is probative of

the reasons for the victim’s significant delay in reporting the alleged sexual

assaults—i.e., the evidence tends to show that her experiences with the

appellant, including those assaults on family members, caused her to fear

making a prompt report.” Commonwealth’s Brief at 9 (citing Dillon, 925 A.2d

at 139).   The Commonwealth further argues that the evidence is relevant

under the res gestae exception to complete the story of a sexual assault.

Commonwealth’s Brief at 9 (citing Dillon, 925 A.2d at 139).

      If we were to address this issue, we would conclude that there was no

abuse of discretion on the part of the trial court. Indeed, the instant case is

controlled by Dillon, wherein our Supreme Court found that the introduction

of evidence of   the appellant’s physical abuse of the victim’s mother and

brother was relevant for purposes other than to show the appellant’s bad

character. Dillon, 925 A.2d at 139. In this case, L.R. testified that Appellant

threatened to kill her if she told anyone about the rape, and she did not tell

anyone because she was afraid Appellant would kill her. N.T., 7/9/19, at 34,

37. Pursuant to Dillon, the evidence that Appellant had physically abused

L.R.’s mother tended to show that L.R.’s interactions with Appellant caused

her to fear making a prompt report. Dillon, 925 A.2d at 139. The Court in

Dillon further noted that revealing the reason for the delay in reporting

                                     -7-
J-S50027-20



allowed the factfinder to better assess the victim’s credibility. Id. See also

Commonwealth v. Gonzalez, 112 A.3d 1232, 1237-1238 (Pa. Super. 2015)

(applying Dillon and finding that the trial court did not abuse its discretion by

permitting testimony from victim and her sister regarding the appellant’s

physical abuse of their mother to explain the delay in reporting sexual abuse).

The Court also noted that the Commonwealth need not wait until the defense

raises the issue of a delay in reporting before introducing evidence of an

appellant’s behavior.3 Dylan, 925 A.2d at 140. Appellant fails to address

Dillon in his brief before this Court, and we find Dillon controlling. The trial

court did not err in allowing evidence of Appellant’s physical abuse of L.R.’s

mother, and Appellant is due no relief on these grounds.

       Appellant next argues that the trial court erred when it granted the

Commonwealth’s Motion in Limine to Exclude Evidence of Allegations of Abuse

by Third Parties. Appellant’s Brief at 27. Specifically, Appellant avers that the

trial court abused its discretion when it excluded evidence that L.R. was

removed from her mother’s home by DHS because she was physically abused

by her mother. Id. As discussed supra, we will reverse the trial court if it is

shown that the trial court abused its discretion. Danzey, 210 A.3d at 337.

In support of this argument, Appellant relies on Pennsylvania Rule of Evidence

401, which states in relevant part:

____________________________________________


3 In this case, Appellant’s counsel raised the delay in L.R.’s disclosure of the
sexual assault as an issue during his opening statement. N.T., 7/9/19, at 19,
21.

                                           -8-
J-S50027-20


      Evidence is relevant if:

      (a)   It has any tendency to make a fact more or less probable
            than it would be without the evidence; and

      (b)   The fact is of consequence in determining the action.

Pa.R.E. 401(a) and (b). Although Appellant claims that the evidence that L.R.

was removed from her mother’s home from DHS due to physical abuse by her

mother is relevant, he fails to set forth how the evidence is relevant to the

charges brought against him. Appellant makes no effort to connect the alleged

abuse by L.R.’s mother to the crimes for which he was convicted. Indeed,

Appellant fails to set forth which fact is more or less probable by the inclusion

of the evidence that L.R.’s mother was physically abusive toward her. “Where

an appellate brief fails to provide discussion of a claim with citation to relevant

authority or fails to develop the issue in any other meaningful fashion capable

of review, that claim is waived.” Commonwealth v. Rahman, 75 A.3d 497,

504 (Pa. Super. 2013). It is not the role of this Court to formulate Appellant’s

arguments for him.       Commonwealth v. Donoughe, __A.3d__, 2020 PA

Super 288, at *4 (Pa. Super. filed December 18, 2020). For this reason, we

find the issue waived.

      Finally, in support of his third issue, Appellant argues that the trial court

erred when it denied his Petition for Dismissal of Case Pursuant to Rule 600(A).

Appellant’s Brief at 29. Pennsylvania Rule of Criminal Procedure 600 states in

relevant part:

      (A) Commencement of Trial; Time for Trial

                                       -9-
J-S50027-20


     (1) For the purpose of this rule, trial shall be deemed to commence
     on the date the trial judge calls the case to trial, or the defendant
     tenders a plea of guilty or nolo contendere.
     (2) Trial shall commence within the following time periods.
            (a) Trial in a court case in which a written complaint
            is filed against the defendant shall commence within
            365 days from the date on which the complaint is filed.
                                    * * *
     (C) Computation of Time
     (1) For purposes of paragraph (A), periods of delay at any stage
     of the proceedings caused by the Commonwealth when the
     Commonwealth has failed to exercise due diligence shall be
     included in the computation of the time within which trial must
     commence. Any other periods of delay shall be excluded from the
     computation.
     (2) For purposes of paragraph (B), only periods of delay caused
     by the defendant shall be excluded from the computation of the
     length of time of any pretrial incarceration. Any other periods of
     delay shall be included in the computation.
                                    * * *
Pa.R.Crim.P. 600(A)(1), (2) and (C)(1), (2). Our standard of review is well

established.

     We review an order denying a Rule 600 motion to dismiss for an
     abuse of discretion, considering only the evidence of record at the
     Rule 600 hearing, and the trial court’s factual findings. Further, an
     appellate court must view the facts in the light most favorable to
     the prevailing party, which, in this case, is the Commonwealth.

Commonwealth v. Dixon, 140 A.3d 718, 723 (Pa. Super. 2016) (citation

omitted).

     When deciding whether there has been a violation of Rule 600, the

reviewing court must determine whether the delay was caused by the


                                    - 10 -
J-S50027-20


Commonwealth and whether the Commonwealth failed to exercise due

diligence. Pa.R.Crim.P. 600, cmt. The court must further determine what time

was excludable and/or excusable.          “Per the associated computational

guidance, periods of delay at any stage of the proceedings caused by the

Commonwealth when it has failed to exercise due diligence are to be counted

in the 365-day tally.”     Commonwealth v. Mills, 162 A.3d 323, 324 (Pa.

2017). “Any other periods of delay shall be excluded from the computation.”

Id. (emphasis in original).

      In support of his appeal, Appellant argues that he was not brought to

trial within 365 days of the filing of the criminal complaint, which occurred on

December 17, 2015. Appellant’s Brief at 29. In his brief, Appellant admits

that the defense made several “request[s] for further investigation,” and

sought to have the trial rescheduled because defense counsel was unavailable.

Id. at 32. Specifically, Appellant argues,

      While there is a considerable amount of excludable time which can
      be attributed to continuance requests by the defense in this
      matter, the focus of [defense counsel’s] petition that he filed on
      behalf of [Appellant], is that the first trial date in this matter was
      scheduled for April 26, 2017 (with a trial readiness conference
      scheduled for April 24, 2017). As this is the case, the first trial
      date that this matter was scheduled for was considerably later
      than 365 days from the date on which the complaint was filed,
      which was December 17, 2015, even taking excludable time into
      consideration.

Appellant’s Brief at 33.

      In this case, the trial court set forth the following discussion of the time

between the filing of the criminal complaint and Appellant’s trial:

                                     - 11 -
J-S50027-20


       Instantly, the complaint against Appellant was filed on December
       17, 2015 and his trial commenced on July 8, 2019. Thus, 1299
       days elapsed between the filing of the complaint and the
       commencement of trial. A review of the record herein indicated
       that conservatively 983 days were excludable from the Rule 600
       calculation. This included the 365 days between April 26, 2016,
       and April 26, 2017, time taken due to busy court calendars; the
       182 days between April 26, 2017, and October 23, 2017, the next
       trial date; the 2 days between October 23, 2017 and October 25,
       2017, for a defense continuance request; the 80 days between
       October 25, 2017 and February 12, 2018, for a defense
       continuance request, the 182 days between February 12, 2018
       and August 13, 2018, for a defense continuance request; the 7
       days between August 13, 2018 and August 20, 2018, for a defense
       continuance request; the 74 days between August 20, 2018 and
       November 2, 2018, for a defense continuance request; the 84
       days between November 20, 201[8], and March 15, 2019, for a
       defense continuance request; and, the 7 days for a defense
       continuance request … between July 1, 2019 and July 8, 2019.
       Adding up all of this excludable time equals 983 days, which when
       subtracted from the 1299 days it took to bring [Appellant] to trial
       brings the total number of days it took to bring Appellant to trial
       to 316 days. Given this, it is clear that Rule 600 was not
       violated … .

Trial Court Opinion, 3/2/20, at 12-13.

       Pursuant to the trial court’s calculations, which this Court has confirmed

via review of the relevant docket, taking the excludable time into

consideration, Appellant was brought to trial within the 365 days required by

Pa.R.Crim.P. 600.4 Appellant does not argue that the trial court erred in its

____________________________________________


4  As noted above, the trial court determined that 983 days of the 1299 days
were excludable. Our review and calculation of the relevant dates resulted in
a finding that 1042 days were excludable. The trial court listed the time from
April 26, 2017, through October 23, 2017, as 182 days, whereas our
calculation resulted in the sum of 180 days. The trial court listed the time
from October 25, 2017, through February 12, 2018, as eighty days, whereas



                                          - 12 -
J-S50027-20


determination of excludable time and specifically does not aver that the trial

court erred when it determined the time between April 26, 2016, and April 26,

2017, were excludable due to the trial court’s busy calendar.5      Thus, it is

unclear how the trial court allegedly abused its discretion or otherwise erred

when it denied Appellant’s Rule 600 Motion. As we have repeatedly held, “This

Court will not act as counsel and will not develop arguments on behalf of an

appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010).

Appellant is due no relief on these grounds.

       Judgment of sentence affirmed.

       Judge Strassburger did not participate in the consideration or decision

of this case.




____________________________________________


our calculation resulted in the sum of 110 days. The trial court listed the
excludable time from November 20, 2018, through March 15, 2019, as eighty-
four days, where as our calculation resulted in the sum of 115 days. Thus,
pursuant to this Court’s calculation, Appellant was brought to trial within 257
days as opposed to the trial court’s calculation of 316 days. Regardless,
Appellant was brought to trial within 365 days as required by Rule 600.

5  Periods of delay that are attributable to the judiciary are excludable from
calculations under Rule 600. Mills, 162 A.3d at 325.

                                          - 13 -
J-S50027-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2021




                          - 14 -